Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
         DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US PG 2006/0024212) in view of Hobson (US 5,302,014).
[Claim 1] Regarding claim 1, Hwang discloses a cart, comprising: a base section defining a base compartment (See annotated figure below showing a base cabinet with storage, access via doors and drawers) accessible by an access door (See annotated figure below showing a base cabinet with storage, access via doors and drawers)  the base utility compartment configured to selectably receive and hold one or more trays (Hwang is exemplary in nature and can be used to store or transport any desired objects including trays); a set of two or more wheels disposed at a bottom of the base section (See Hwang FIG 1); and a plurality of slats disposed on an exterior of the base portion configured to selectably receive and hold one or more accessories (See annotated figure below showing a base cabinet with storage and an exterior area at 36 which is a vertical wall suitable for retaining any desired objects. Regarding a plurality, see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Here, Hwang teaches a single flange suitable for storage, however, having any number would not alter the result); and a top section operably disposed above the base portion (See annotated figure below showing a base cabinet with storage and an adjustable height top) the top section selectably extendable from the base section between a lowered first position and a raised second position, the top section comprising a top working surface (See Paragraph 0015 disclosing the adjustable top).
-However it fails to disclose the top working surface comprising a first foldable wing selectably folding between a stowed first position and an extended second position.

- Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Hwang to have shelves that collapse as taught by Hobson in order to allow the user to have additional or separate work surfaces which increases the utility of the cart.
[Claim 2] Regarding claim 2, Hwang/Hobson disclose the cart of claim 1, wherein the lowered first position disposes the cart at a total height sized to fit the cart underneath a standard height side shelf on an outdoor grill (Hwang discloses an adjustable top which is designed to allow a user to set any desired height).
[Claim 4] Regarding claim 4, Hwang/Hobson disclose the cart of claim 1, comprising a neck section (26) engaged with, and between (Hwang, FIG 2) the top section and the bottom section (Hwang, FIG 2) the neck section operably telescoping out of the base section to translate the top section between the lowered first position and a raised second position (Hwang, FIG 2).
 [Claim 10] Regarding claim 10, Hwang/Hobson disclose the cart of claim 1, comprising an actuator that, when activated, releases the top section resulting in the top section translating between the lowered first position and a raised second position (Hwang, Paragraph 0016 discloses different means to raise the top).

    PNG
    media_image1.png
    760
    530
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    696
    509
    media_image2.png
    Greyscale





Allowable Subject Matter
s 3, 5-9, 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
2.	Claims 15-20 are allowable. Hwang (US PG 2006/0024212) represents the most similar cart structure as claimed by Applicants in claims 1-2 and 10. However, Hwang and the prior art of record fail to disclose inter alia, a utility cart for use with an outdoor grill, comprising: a base cabinet housing a utility compartment accessible by an access door disposed at a front of the base cabinet, the base cabinet configured to receive and hold one or more trays in the utility compartment, and exterior of the base cabinet comprising a plurality of horizontal grooves configured to receive and operably hold accessories; a set of wheels at least two of which are respectively disposed on a leg that extends horizontally from the base cabinet, at least two of the legs spaced apart to operably receive a side of a standard outdoor grill therebetween; a top shelf disposed above the base section, the top shelf comprising a fixed working surface and a first folding work surface, the first folding work surface selectably foldable between a stowed position and an extended position, the stowed position disposing the first folding working surface downward against the base cabinet, the extended position disposing the first folding working surface on a same plane as the fixed working surface; and a neck operably engaged with, and disposed between, the base cabinet and the top shelf, the neck telescoping into the base cabinet between a lowered position and a raised position, the lowered position disposing the top shelf at a height that allows at least a portion of the top shelf to be disposed underneath a side shelf of a standard outdoor grill.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571.270.7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614